Order issued sveinber 13, 2() 12




                                           (i(


                                               In The
                                      fnitrt i.if   :4ipratz
                         fift! u.ürtcI uf cxzui tt Jit1a
                                        No. 05-12-01098-CV


                 IN RE ESTATE OF FRANCIS J. HUTCHINS, DECEASED


                         Original Proceeding from Probate Court No. I
                                     Dallas County, Texas
                             Trial Court Cause No. PR-I 1-01594-1


                                             ORDER

                            Before Justices Bridges, Lang, and Fillmore

        In accordance with the Court’s opinion issued this date, the petition for writ of mandamus

is conditionally GRANTED. The Court ORDERS the probate courtjudge, the Honorable Brenda

Hull-Thompson, Presiding Judge of Probate Court No. 1, to (1) VACATE her June 5, 2012 “Order

Denying Motion for Turnover Order” and (2) RENDER an order requiring real party in interest

Karen J. Coyle to deliver to relator Susan E. Jones all property in her possession that was requested

in the “Motion for Turnover Order.”

       Should the probate court judge fail to comply with this order, the writ will issue. The Court

ORDERS the probate court judge to file with this Court, within thirty (30) days of the date of this

order, a certified copy of her order issued in compliance with this order.
        e ORL)IR that relator recover her costs of this original proceeding from real party in
        1
        V

interest.




                                            —2—